Citation Nr: 1404469	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-18 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the appellant's claim of entitlement to nonservice-connected pension benefits.

2.  Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION


This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the appellant's claim on the merits.  The Veteran expressed disagreement with this determination in a timely manner and the present appeal ensued.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to nonservice-connected pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a January 2007 administrative decision, the RO denied the appellant's claim of entitlement to nonservice-connected pension benefits; the appellant was notified of his appellate rights, but he did not express disagreement with this specific determination, and no new and material evidence was submitted within the appeal period.  

2.  The evidence submitted since January 2007 relates to an unestablished fact necessary to substantiate the claim of entitlement to nonservice-connected pension benefits because it suggests that the appellant could have qualifying active service in the Armed Forces of the United States.  





CONCLUSIONS OF LAW

1.  The January 2007 administrative decision is final.  38 U.S.C.A. § 7105(c) (West 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006), currently 38 U.S.C.A. § 7105(c) (West 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted since the January 2007 administrative decision in support of the claim of entitlement to nonservice-connected pension benefits is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the appellant's previously-denied claim of entitlement to nonservice-connected pension benefits and remands the claim on the merits for further development.  To that extent, the portion of the appellant's claim decided herein is a full grant of the appellant's application to reopen his previously-denied claim, and thus, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the part of the claim decided herein, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Nonservice-Connected Pension Benefits and New and Material Evidence

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from nonservice-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  Such benefits have a number of requirements, including that a veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3) (2013). 

Excluding certain exceptions not pertinent to this appeal, service in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 shall not be deemed to have been active military, naval, or air service for the purposes of any of the laws administered by VA.  38 U.S.C.A. § 107(b) (West 2002).  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  

Petition to Reopen

In July 2005, the appellant filed a claim for nonservice-connected pension benefits, claimed as "old age pension."  In support of this claim, the appellant submitted records showing that he had intended to file such a claim as early as 1992, but there is no date-stamp indicating that these records were received by VA until after his July 2005 claim.  Also, during the pendency of this claim, the appellant filed compensation claims to establish service connection for three disabilities.  In a January 2007 decision, the RO denied the appellant's three service-connected claims, but his pension claim was not addressed therein.  In a January 2007 letter, the RO notified the appellant of the January 2007 rating decision, and administratively denied his pension claim, determining that he did not have qualifying wartime service in the United States Armed Forces.  The letter also notified the appellant that he had one year to appeal this decision if he disagreed, and a VA Form 4107 (Your Rights to Appeal Our Decision) was noted to be attached to this letter.  

In February 2007, the RO received a statement from the appellant asserting that he wished to appeal the January 2007 rating decision, but no VA Form 4107 was attached.  Concerning this assertion, to the extent that the appellant claims that he did not received the VA Form 4107, the Board observes that the January 2007 letter notes that the form was attached, and there is a presumption of regularity under which it is presumed that government officials, to include RO employees, "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1 (1926); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinski, 2 Vet. App. 307 (1992).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Board finds that there is no clear evidence to the contrary to rebut the presumption of regularity in this case.  

Later in February 2007, the RO sent a letter to the appellant which notified him that his February 2007 statement could not be accepted as a Notice of Disagreement with any issue denied by the RO in January 2007 because the statement did not specifically identify the issue(s) he wished to appeal.  38 C.F.R. §§ 19.26(b)(2), (c)(2), 20.200 (2013).  The appellant did not respond to this letter by submitting a more specific notice of disagreement or new and material evidence in support of this, or any, claim.  As such, the January 2007 administrative decision became final with regard to the appellant's claim for nonservice-connected pension benefits.  38 U.S.C.A. § 7105(c) (West 2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006), currently 38 U.S.C.A. § 7105(c) (West 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); see also 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  

In May 2011, the appellant, again, filed a claim for "old age pension."  The claim was denied by the RO in the May 2011 administrative decision, and the present appeal ensued.  Throughout the pendency of the appellant's appeal, the RO has considered the appellant's claim on the merits without consideration of whether new and material evidence sufficient to reopen the claim had been received.  .  Regardless, the Board is not bound by those determinations as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

As noted above, the appellant's claim was denied in the final January 2007 administrative decision because the evidence did not show that he did not have qualifying wartime service in the United States Armed Forces.  Thus, in order for the claim to be reopened, evidence must have been added to the record since the January 2007 administrative decision that addresses this basis.  

Evidence submitted and obtained since the January 2007 administrative decision includes the appellant's March 2009 claim for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund, which asserts that he served in the United States Armed Forces for more than 90 days during World War II.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the appellant's claim.  Also, for the limited purpose of reopening the previously-denied pension claim, this newly-submitted evidence is presumed credible.  See Justus, 3 Vet. App. at 513.  The Board thus finds that new and material evidence has been submitted to reopen the appellant's claim for nonservice-connected pension benefits.  On that basis, the claim is reopened.  


ORDER

As new and material evidence has been received, the previously-denied claim of entitlement to nonservice-connected pension benefits is reopened; to this extent only, the appeal is granted.


REMAND

Initially, the Board notes that it would be proper to review the merits of the appellant's reopened claim because the RO has done so during the pendency of the appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  However, further development is necessary before the claim can be properly adjudicated on the merits, and thus a remand is warranted.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), that, in claims where service department certification of a Veteran's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department.  Specifically, the Federal Circuit held in Capellan that it was a violation of the VCAA's duty to assist for VA not to request service department review of additional or new documents or evidence provided by an appellant concerning a Veteran's active service after the initial service department certification.  See Capellan, 539 F.3d at 1380-81.  The Federal Circuit concluded in Capellan that "the correct interpretation of the governing statues and regulations requires that a claimant's new evidence be submitted and considered in connection with a request for 'verification of service from the service department' pursuant to 38 C.F.R. § 3.203(c)."  Id.  In this regard, the Federal Circuit noted that both 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 "explicitly require the consideration of all evidence submitted by the claimant."  Id., at 1382.  

The Board observes that the appellant's legal entitlement to nonservice-connected pension benefits depends on whether he had qualifying active service.  The service department (in this case, the National Personnel Records Center (NPRC)) certified in March 2006 that the appellant's name was listed among those on the reconstructed guerrilla roster maintained at the Manila VARO, and, as memorialized in a December 2006 RO memorandum, his service consisted of periods as a member of the recognized guerillas and the USAFFE.  The relevant regulation provides that service in the Regular Philippine Scouts is included for pension purposes; otherwise, Philippine service (including service in the New Philippine Scouts and/or the Commonwealth Army of the Philippines) is excluded for pension purposes.  See generally 38 C.F.R. § 3.40 (2013).  

With the Federal Circuit's holding in Capellan in mind, the Board observes that, after the NPRC certified that the appellant lacked qualifying active service for nonservice-connected pension benefits in March 2006, the appellant has submitted additional evidence concerning his alleged wartime service in the United States Armed Forces.  Accordingly, a remand is necessary because, in Capellan, the Federal Circuit directly addressed such situations, holding that VA "shall request verification of service from the service department" when an appellant identified or submitted new information concerning a Veteran's alleged active service and there was no limit on the number of times VA shall request such certification in cases where new evidence is identified or submitted by an appellant.  See Capellan, 539 F.3d at 1380-81; (citing Padilla v. Nicholson, 22 Vet. App. 73 (2007)).  

Because the reopened claim of entitlement to nonservice-connected pension benefits is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the appellant with regard to this claim.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the appellant with appropriate VCAA notice with regard to the reopened claim of entitlement to nonservice-connected pension benefits.  A copy of this notice letter should be included in the claims file.

2.  Contact the appellant and request that he provide more specific information concerning his alleged active duty service in the United States Armed Forces, to include the dates of his service and unit(s) of assignment.  

3.  Thereafter, based on the appellant's response, contact the relevant service department and seek updated verification of the appellant's alleged active service in the United States Armed Forces.  A copy of any request for updated verification of the appellant's active service and any reply should be included in the claims file.

4.  Thereafter, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, then the appellant and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


